Citation Nr: 1750173	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  15-07 384	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than the already-service connected depression and cognitive impairment due to Parkinson's disease.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

J. Smith, Counsel





INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In February 2015, the RO granted service connection for depression and cognitive impairment due to Parkinson's disease.  The appeal has thus been characterized to exclude this already-service connected condition.   

In the Veteran's March 2015 VA Form 9, he requested hearing before the Board.  However, given his withdrawal of the appeal in October 2017, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.

While the appeal was developed as a claim for posttraumatic stress disorder (PTSD), pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim has been recharacterized to include any psychiatric disorder.  In this vein, the RO last denied a claim for service connection for PTSD in an August 2011 final rating decision.  Since then, other psychiatric disorders, including a mood disorder, depression, and cognitive disorder have been diagnosed.  As these diagnoses were not of record when the claim was previously denied, the Board has not characterized the appeal as an application to reopen.  See Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).


FINDING OF FACT

In October 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a September 2017 letter submitted in October 2017, the appellant withdrew this appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement an acquired psychiatric disorder, other than the already-service connected depression and cognitive impairment due to Parkinson's disease,
is dismissed.



		
JENNIFER HWA
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


